Title: From George Washington to Benjamin Lincoln, 18 May 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters 18th May 1783
                  
                  From the inclosed Transcript of a Letter from M. Genl Greene to me, and the Extract of my Reply to him, you will learn, the Wishes of Genl Greene respecting the Removal of the Troops from the Southward.  And you will also observe my Opinion thereon, provided no Reasons of Congress shall militate against it.
                  Will you be pleased to obtain the Pleasure of Congress on this Subject—and in Consequence, communicate to M. Genl Greene, your determinate & decided Instructions thereon.
                  Enclosed is an Acceptance from the Engineers Department, of the Commutation proposed by the Resolutions of Congress of the 22d of April. Also a Letter from Colo. Humpton of 2d Pensylvania Regt on the same Subject. I have the honor to be &c.
                  
               